WAFERGEN BIO-SYSTEMS, INC. EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ENACTED BY SECTION SARBANES-OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350), I, Amjad Huda, certify that: 1. TheAnnual Report ofWaferGen Bio-systems, Inc. (the “Company”)on Form 10-K for theyear endedDecember 31, 2008 (the “Report”) as filed with the Securities and Exchange Commission as of the date hereof, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 27, 2009 /s/ Amjad Huda Amjad Huda Chief Financial Officer (principal financial officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to WaferGen Bio-systems, Inc., and will be retained byWaferGen Bio-systems, Inc.,and furnished to the Securities and Exchange Commission or its staff upon request.
